Citation Nr: 1125755	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-41 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the appellant's husband's death.  

2.  Eligibility for Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A., Chapter 35.

3.  Entitlement to non-service connected death pension.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant's husband served on active duty training from November 1974 to March 1975.  He also served in the National Guard between July 1974 and February 1980.  He died in April 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In March 2010, the appellant withdrew a prior request for a hearing.  The request for a Travel Board Hearing is therefore withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The appellant's husband died in April 2007.  The stated cause of death on his death certificate was pneumonia.

2.  The appellant's husband was not a veteran.

3.  At the time of the appellant's husband's death, he was not service connected for any disability.  

4.  A respiratory disorder is not demonstrated during service.

5.  A service-connected disorder was neither the principal cause nor a contributor to the cause of his death.  

6.  The appellant's husband was not on active duty during a period of war.

CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the appellant's husband's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2010).

2.  The criteria for entitlement to Dependents' Educational Assistance benefits under 38 U.S.C.A., Chapter 35, have not been met.  38 U.S.C.A. §§  3501, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.807 (2010).

3.  The criteria for entitlement to non-service connected death pension have not been met.  38 U.S.C.A. §§ 101(21)(A),1521, 1522, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.17, 3.270 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in January 2008 and August 2009 of the information and evidence needed to substantiate and complete her claims.  While the appellant may not have been provided notice how effective dates are assigned, in light of the decision below any error was harmless.  The issues were readjudicated in a November 2009 statement of the case curing any timing error.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that because the RO's adjudication of a claim for dependency and indemnity compensation benefits hinges first on whether a veteran was service-connected for any condition during his lifetime, the notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his death.  Id. at 352-53.  In this case, the August 2009 letter addressed this requirement.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, to include service treatment and personnel records, private treatment records and Social Security Administration Records.  The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and she did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

I.  Cause of Death

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Given the fact that the appellant's husband served only on active duty for training, and on inactive duty for training, it follows that he did not serve on active duty.  Further, during the appellant's husband's lifetime he was not service connected for any disorder.  Hence, he was not a veteran.  Id. 

Service connection for the cause of the veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.
 
A veteran's death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a veteran during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the appellant's husband's service treatment records contain normal reports of medical examination and medical history upon both enlistment and discharge.  His service treatment records contain no indication that a respiratory disorder of any type was incurred during service.  

The appellant's husband's death certificate states that the primary cause of death was pneumonia.  A secondary cause of death was not listed.  

As noted above, in order to establish entitlement to service connection for the appellant's husband's cause of death, it must be shown that he is a veteran, and that a disability from a disease or injury incurred or aggravated during active duty either caused or contributed substantially or materially to his death.  The appellant's husband died due to pneumonia.  In this case, the evidence preponderates against finding that her husband was a veteran, or assuming that he was, that his pneumonia was in any way related to his service.

The pertinent evidence of record includes a pulmonary report dated in March 2007, weeks before his death, which stated that he had occupational bronchitis secondary to his postservice job, and cigarette use.  The pulmonary report is silent as to any relationship between the appellant's husband's active duty for training and inactive duty for training and his lung disorder.  Further, while the evidence of record contains extensive treatment records, these records relate primarily to injuries sustained after the appellant's husband's service.  The record simply does not contain evidence of an lung disorder being incurred or aggravated while performing active duty for training, a lung injury being incurred or aggravated while performing inactive duty for training, or competent evidence of any relationship between the appellant's husband's death and his service.

The Board considered the appellant's sincerely held belief that her husband's service contributed to or caused his death.  As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the etiology of his terminal pneumonia goes beyond a simple and immediately observable cause-and-effect relationship, and as such, she is not competent to render an opinion of etiology as to the medical cause of her husband's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence being against entitlement to service connection for the cause of the appellant's husband's death, the claim is denied.  

II.  Dependents' Educational Assistance Benefits 

Basic eligibility for dependents' educational assistance benefits exists under 38 C.F.R. § 3.807(a) if the veteran: (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability.  This section also contains provisions as to members of the Armed Forces on active duty that are not pertinent in the case of the appellant's husband.

In this case, the appellant's husband was not a veteran.  38 U.S.C.A. § 101.  Further, he did not have a permanent total service- connected disability at the time of his death.  Further, as held above, the cause of his death was not service-related.  Accordingly, in the absence of any legal basis for entitlement, the claim for dependents' educational assistance benefits must be denied.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807; Sabonis v. Brown, 6 Vet. App. 426 (1994).


III.  Non-Service Connected Death Pension

VA shall pay a pension to the surviving spouse of each veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1521(j).  38 U.S.C.A. § 1541(a).  Basic entitlement exists if a veteran had qualifying wartime service as specified in 38 C.F.R. § 3.3(a)(3). 38 C.F.R. § 3.3(b)(4) (2010).

Given the fact that the appellant's husband's service was limited to active duty for training and inactive duty for training, he is not a veteran.  He is not shown to have served for ninety days on active duty or more during a period of war, or to have been receiving or entitled to receive compensation or retirement pay for a service-connected disability at the time of his death.  As such, entitlement to death pension benefits must be denied as a matter of law.  38 U.S.C.A. §§ 101, 1521, 1541.

The claim is denied.


ORDER

Entitlement to service connection for the cause of the appellant's husband's death, dependents' educational assistance benefits pursuant to 38 U.S.C.A., Chapter 35, and non-service connected death pension benefits is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


